 Fill in this information to identify the case:

 Debtor name         Primary Providers of Alabama, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ALABAMA

 Case number (if known)         18-83207
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          November 8, 2018                        X /s/ Jason Allman
                                                                       Signature of individual signing on behalf of debtor

                                                                       Jason Allman
                                                                       Printed name

                                                                       Owner
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy




        Case 18-83207-CRJ11                             Doc 23          Filed 11/08/18 Entered 11/08/18 13:10:01                   Desc Main
                                                                      Document      Page 1 of 40
 Fill in this information to identify the case:

 Debtor name            Primary Providers of Alabama, Inc.

 United States Bankruptcy Court for the:                       NORTHERN DISTRICT OF ALABAMA

 Case number (if known)               18-83207
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                    12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                     0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           275,609.61

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           275,609.61


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $           384,001.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                     0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           953,817.33


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           1,337,818.33




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                                                           Best Case Bankruptcy


         Case 18-83207-CRJ11                                        Doc 23            Filed 11/08/18 Entered 11/08/18 13:10:01                                                              Desc Main
                                                                                    Document      Page 2 of 40
 Fill in this information to identify the case:

 Debtor name         Primary Providers of Alabama, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ALABAMA

 Case number (if known)         18-83207
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                   12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                Current value of
                                                                                                                                    debtor's interest
 2.        Cash on hand                                                                                                                             $200.00



 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                          Last 4 digits of account
                                                                                                         number


           3.1.    ServisFirst Bank                                         Checking                     9316                                       $616.55




           3.2.    ServisFirst Bank                                         Checking                     0249                                             $9.88




           3.3.    Bancorp South                                            Checking                     5587                                     $4,371.76




           3.4.    Bancorp South                                            Checking                     5579                                     $1,644.87




           3.5.    PNC Bank                                                 Business General             7976                                    $15,153.85




           3.6.    PNC Bank                                                 Business Savings             7984                                     $4,602.70



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                            page 1
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy


         Case 18-83207-CRJ11                            Doc 23         Filed 11/08/18 Entered 11/08/18 13:10:01                       Desc Main
                                                                     Document      Page 3 of 40
 Debtor           Primary Providers of Alabama, Inc.                                           Case number (If known) 18-83207
                  Name



 4.        Other cash equivalents (Identify all)


           4.1.     HFM lease deposit                                                                                                  $27,000.00




 5.        Total of Part 1.                                                                                                         $53,599.61
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     Huntsville Utilities                                                                                                 $4,000.00




           7.2.     Madison Water                                                                                                        $1,000.00



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


 9.        Total of Part 2.                                                                                                          $5,000.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                            373,000.00   -                        240,000.00 = ....               $133,000.00
                                              face amount                        doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                        $133,000.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:          Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 2
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy


        Case 18-83207-CRJ11                             Doc 23         Filed 11/08/18 Entered 11/08/18 13:10:01                  Desc Main
                                                                     Document      Page 4 of 40
 Debtor         Primary Providers of Alabama, Inc.                                               Case number (If known) 18-83207
                Name


        Yes Fill in the information below.

           General description                        Date of the last           Net book value of      Valuation method used      Current value of
                                                      physical inventory         debtor's interest      for current value          debtor's interest
                                                                                 (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           Lab materials and
           injections                                                                    $30,000.00                                          $30,000.00




 23.       Total of Part 5.                                                                                                              $30,000.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                       Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of      Valuation method used      Current value of
                                                                                 debtor's interest      for current value          debtor's interest
                                                                                 (Where available)

 39.       Office furniture
           Basic office furniture and equipment                                          $10,000.00                                          $10,000.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 3
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy


        Case 18-83207-CRJ11                             Doc 23         Filed 11/08/18 Entered 11/08/18 13:10:01                     Desc Main
                                                                     Document      Page 5 of 40
 Debtor         Primary Providers of Alabama, Inc.                                            Case number (If known) 18-83207
                Name


 43.       Total of Part 7.                                                                                                               $10,000.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of       Valuation method used     Current value of
           property                                       extent of           debtor's interest       for current value         debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1. Lease of business
                     premises at 1878 Jeff
                     Road #G, Huntsville,
                     AL 35806, through
                     January, 2020.
                     Debtor's monthly
                     lease payment is
                     $3,138.11.                           Lease                             $0.00                                                   $0.00


           55.2.     Lease of business
                     premises at 12205
                     County Line Road,
                     #B. Madison AL,
                     through November,
                     2021. Debtor's
                     monthly lease
                     payment is
                     $15,972.19.                                                            $0.00                                                   $0.00




 56.       Total of Part 9.                                                                                                                     $0.00
           Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
           Copy the total to line 88.

 57.       Is a depreciation schedule available for any of the property listed in Part 9?

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 4
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy


        Case 18-83207-CRJ11                             Doc 23         Filed 11/08/18 Entered 11/08/18 13:10:01                   Desc Main
                                                                     Document      Page 6 of 40
 Debtor         Primary Providers of Alabama, Inc.                                            Case number (If known) 18-83207
                Name


               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            allmanfamilymedicine.com
            heritagefamilymedicine.com                                                     $10.00                                               $10.00



 62.        Licenses, franchises, and royalties
            EMR software licenses                                                      Unknown                                              Unknown



 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                                $10.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                                Current value of
                                                                                                                                debtor's interest


 71.        Notes receivable
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 5
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy


        Case 18-83207-CRJ11                             Doc 23         Filed 11/08/18 Entered 11/08/18 13:10:01                  Desc Main
                                                                     Document      Page 7 of 40
 Debtor         Primary Providers of Alabama, Inc.                                           Case number (If known) 18-83207
                Name

           Description (include name of obligor)

 72.       Tax refunds and unused net operating losses (NOLs)
           Description (for example, federal, state, local)

 73.       Interests in insurance policies or annuities

 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)

 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims
           Cause of action against former employee., Dr. Nancy
           White. Case is current is currently in arbitration. Dr.
           White is represented by J. Matthew Stephens, Esq.,
           Methvin Terrell Yancey Stephens & Miller, PC, 2201
           Arlington Avenue South, Birmingham, AL 35205                                                                              $44,000.00
           Nature of claim         Lawsuit - Breached
                                   Employment Agreement
           Amount requested                         $44,000.00



 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                       $44,000.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                              page 6
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy


        Case 18-83207-CRJ11                             Doc 23         Filed 11/08/18 Entered 11/08/18 13:10:01                Desc Main
                                                                     Document      Page 8 of 40
 Debtor          Primary Providers of Alabama, Inc.                                                                  Case number (If known) 18-83207
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $53,599.61

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                   $5,000.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $133,000.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                               $30,000.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $10,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                         $10.00

 90. All other assets. Copy line 78, Part 11.                                                    +                  $44,000.00

 91. Total. Add lines 80 through 90 for each column                                                            $275,609.61           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $275,609.61




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 7
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy


         Case 18-83207-CRJ11                                Doc 23          Filed 11/08/18 Entered 11/08/18 13:10:01                                         Desc Main
                                                                          Document      Page 9 of 40
 Fill in this information to identify the case:

 Debtor name         Primary Providers of Alabama, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ALABAMA

 Case number (if known)             18-83207
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Bancorp South                                  Describe debtor's property that is subject to a lien                 $330,000.00                 $10,000.00
       Creditor's Name                                Basic office furniture and equipment
       401 Franklin Street
       Huntsville, AL 35801
       Creditor's mailing address                     Describe the lien
                                                      UCC-1
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       11/07/2016                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed
       1. ServisFirst Bank
       2. Bancorp South
       3. Bank Independent

 2.2   Bank Independent                               Describe debtor's property that is subject to a lien                          $1.00              $10,000.00
       Creditor's Name                                Basic Office Furniture and Equipment
       P.O. Box 5000
       Sheffield, AL 35660
       Creditor's mailing address                     Describe the lien
                                                      UCC-1
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       10/15/2016                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply

Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 2
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy


        Case 18-83207-CRJ11                             Doc 23 Filed 11/08/18 Entered 11/08/18 13:10:01                                         Desc Main
                                                              Document    Page 10 of 40
 Debtor       Primary Providers of Alabama, Inc.                                                       Case number (if know)      18-83207
              Name

            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative
        priority.                                        Disputed
        Specified on line 2.1

 2.3    ServisFirst Bank                              Describe debtor's property that is subject to a lien                      $54,000.00          $10,000.00
        Creditor's Name                               Basic Office Furniture and Equipment
        850 Shades Creek
        Parkway, Ste. 200
        Birmingham, AL 35209
        Creditor's mailing address                    Describe the lien
                                                      UCC-1
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        04/09/2014                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.
        Specified on line 2.1

 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.              $384,001.00

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 2 of 2
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy


         Case 18-83207-CRJ11                            Doc 23 Filed 11/08/18 Entered 11/08/18 13:10:01                                       Desc Main
                                                              Document    Page 11 of 40
 Fill in this information to identify the case:

 Debtor name         Primary Providers of Alabama, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ALABAMA

 Case number (if known)           18-83207
                                                                                                                                                            Check if this is an
                                                                                                                                                            amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                           12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                              Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       Unknown       Unknown
           Alabama Department of Revenue                             Check all that apply.
           Income Tax Division                                          Contingent
           P.O. Box 327460                                              Unliquidated
           Montgomery, AL 36132                                         Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Payroll Taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                            $0.00
           AAdvantage Aviator Mastercard                                               Contingent
           Card Services                                                               Unliquidated
           P.O. Box 60517                                                              Disputed
           City of Industry, CA 91716
                                                                                   Basis for the claim:     Notification Purposes Only
           Date(s) debt was incurred
           Last 4 digits of account number      0302                               Is the claim subject to offset?           No   Yes


 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                            $0.00
           American Proficiency Institute                                              Contingent
           Dept. 9526                                                                  Unliquidated
           P.O. Box 30516                                                              Disputed
           Lansing, MI 48909-8016
                                                                                   Basis for the claim:     Notification Purposes Only
           Date(s) debt was incurred
           Last 4 digits of account number      3026                               Is the claim subject to offset?           No   Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                            page 1 of 11
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                   41543                                           Best Case Bankruptcy


          Case 18-83207-CRJ11                           Doc 23 Filed 11/08/18 Entered 11/08/18 13:10:01                                                       Desc Main
                                                              Document    Page 12 of 40
 Debtor       Primary Providers of Alabama, Inc.                                                      Case number (if known)            18-83207
              Name

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $5,760.60
          Anda, Inc.                                                            Contingent
          P.O. Box 930219                                                       Unliquidated
          Atlanta, GA 31193-0219
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Open Account
          Last 4 digits of account number       2622
                                                                             Is the claim subject to offset?     No       Yes

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $0.00
          AnswerTel of Athens                                                   Contingent
          216 S. Marion Street                                                  Unliquidated
          Suite D                                                               Disputed
          Athens, AL 35611
                                                                             Basis for the claim:    Notification Purposes Only
          Date(s) debt was incurred
          Last 4 digits of account number       1148                         Is the claim subject to offset?     No       Yes


 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $0.00
          Audit MicroControls                                                   Contingent
          P.O. Box 3369                                                         Unliquidated
          Eatonton, GA 31024                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notification Purposes Only
          Last 4 digits of account
          number Primary Providers              of Alabama                   Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $329,000.00
          Bancorp South                                                         Contingent
          P.O. Box 789                                                          Unliquidated
          Tupelo, MS 38802
                                                                                Disputed
          Date(s) debt was incurred      11/18/2016
                                                                             Basis for the claim:    2016 Line of Credit
          Last 4 digits of account number     2118
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $69,102.37
          Bancorp South                                                         Contingent
          P. O. Box 789                                                         Unliquidated
          Tupelo, MS 38802
                                                                                Disputed
          Date(s) debt was incurred      11/18/2016
                                                                             Basis for the claim:    2016 Loan
          Last 4 digits of account number     2246
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $0.00
          Beckman Coulter, Inc.                                                 Contingent
          Mail Code 42-B06                                                      Unliquidated
          P.O. Box 189015                                                       Disputed
          Miami, FL 33196
                                                                             Basis for the claim:    Notification Purposes Only
          Date(s) debt was incurred
          Last 4 digits of account number       80US                         Is the claim subject to offset?     No       Yes


 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $0.00
          Beckman Coulter, Inc.                                                 Contingent
          Dept. CH 10164                                                        Unliquidated
          Palatine, IL 60044                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notification Purposes Only
          Last 4 digits of account number       6062
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 2 of 11
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy


        Case 18-83207-CRJ11                             Doc 23 Filed 11/08/18 Entered 11/08/18 13:10:01                                            Desc Main
                                                              Document    Page 13 of 40
 Debtor       Primary Providers of Alabama, Inc.                                                      Case number (if known)            18-83207
              Name

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,558.02
          Bio-Rad Laboratories                                                  Contingent
          P.O. Box 849740                                                       Unliquidated
          Los Angeles, CA 90084-9740
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Open Account
          Last 4 digits of account number       7143
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $75,900.00
          Blue Cross and Blue Shield of Alabama                                 Contingent
          P.O. Box 360387                                                       Unliquidated
          Birmingham, AL 35236-0387
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Open Account
          Last 4 digits of account number       9999
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $0.00
          Cintas Corp. #241                                                     Contingent
          P.O. Box 630910                                                       Unliquidated
          Cincinnati, OH 45263-0910                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notification Purposes Only
          Last 4 digits of account number       3792
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $4,381.00
          Citi COSTCO                                                           Contingent
          P.O. Box 9001016                                                      Unliquidated
          Louisville, KY 40290-1016
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Open Account
          Last 4 digits of account number       8638
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $25,000.00
          Comphealth Associates, Inc.                                           Contingent
          CHG Healthcare Services, Inc.                                         Unliquidated
          7259 S. Bingham June Boulevard
                                                                                Disputed
          Midvale, UT 84047
          Date(s) debt was incurred
                                                                             Basis for the claim:    Open Account
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $833.00
          Doctors Exchange                                                      Contingent
          P.O. Box 1330                                                         Unliquidated
          Madisonville, LA 70447
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Open Account
          Last 4 digits of account number       1396
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $0.00
          Employment Screening Services
          Dept. K                                                               Contingent
          P.O. Box 830520                                                       Unliquidated
          Birmingham, AL 35283                                                  Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Notification Purposes Only
          Last 4 digits of account
          number Primary Providers              of Alabama                   Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 3 of 11
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy


        Case 18-83207-CRJ11                             Doc 23 Filed 11/08/18 Entered 11/08/18 13:10:01                                            Desc Main
                                                              Document    Page 14 of 40
 Debtor       Primary Providers of Alabama, Inc.                                                      Case number (if known)            18-83207
              Name

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $0.00
          Evoqua Water Technologies LLC                                         Contingent
          26563 Network Place                                                   Unliquidated
          Chicago, IL 60673                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notification Purposes Only
          Last 4 digits of account number       2705
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $144.06
          Finao Solutions                                                       Contingent
          2006 Franklin Street                                                  Unliquidated
          Suite 201
                                                                                Disputed
          Huntsville, AL 35801
          Date(s) debt was incurred
                                                                             Basis for the claim:    Open Account
          Last 4 digits of account number       HFM                          Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $2,031.00
          Henry Schein, Inc.                                                    Contingent
          Dept CH 14125                                                         Unliquidated
          Palatine, IL 60055-4125
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Open Account
          Last 4 digits of account number       0802
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $83,702.97
          Henry Schein, Inc.                                                    Contingent
          Dept CH 10241                                                         Unliquidated
          Palatine, IL 60055-0241
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       8708
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $0.00
          Horiba Medical                                                        Contingent
          P.O. Box 512936                                                       Unliquidated
          Los Angeles, CA 90051-0936                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notification Purposes Only
          Last 4 digits of account number       0899
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $10.00
          Huntsville Utilities                                                  Contingent
          112 Spragins Street                                                   Unliquidated
          Huntsville, AL 35801
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       2104
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $0.00
          Jani-King SV Region                                                   Contingent
          P.O. Box 6247                                                         Unliquidated
          Huntsville, AL 35824                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notification Purposes Only
          Last 4 digits of account number       4013
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 4 of 11
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy


        Case 18-83207-CRJ11                             Doc 23 Filed 11/08/18 Entered 11/08/18 13:10:01                                            Desc Main
                                                              Document    Page 15 of 40
 Debtor       Primary Providers of Alabama, Inc.                                                      Case number (if known)            18-83207
              Name

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $0.00
          Lioce Group                                                           Contingent
          2950 Drake Avenue                                                     Unliquidated
          Huntsville, AL 35805                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notification Purposes Only
          Last 4 digits of account number       1854
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $100.00
          Lynda Hall Tax Collector                                              Contingent
          Madison County Courthouse                                             Unliquidated
          100 Northside Sq
                                                                                Disputed
          Huntsville, AL 35801
          Date(s) debt was incurred
                                                                             Basis for the claim:    Personal property tax for Heritgage Family Medicine
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $13,392.58
          McKesson Medical Surgical                                             Contingent
          P.O. Box 660266                                                       Unliquidated
          Dallas, TX 75266-0266
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Open Account
          Last 4 digits of account number       1454
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $4,890.65
          MDA Professional Group                                                Contingent
          P.O. Box 11407                                                        Unliquidated
          Birmingham, AL 35246-0440
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Open Account
          Last 4 digits of account number       0001
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $18,469.10
          Medbill                                                               Contingent
          3409 Vestavia Circle                                                  Unliquidated
          Decatur, AL 35603
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Open Account
          Last 4 digits of account number       Allman Fam Med
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $0.00
          Medical Systems                                                       Contingent
          459 James Road                                                        Unliquidated
          Hampton Cove, AL 35763                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notification Purposes Only
          Last 4 digits of account number       4306
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $0.00
          Merck Sharp & Dohma Corp.                                             Contingent
          P.O. Box 5254                                                         Unliquidated
          Carol Stream, IL 60197-5254                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notification Purposes Only
          Last 4 digits of account number       4186
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 5 of 11
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy


        Case 18-83207-CRJ11                             Doc 23 Filed 11/08/18 Entered 11/08/18 13:10:01                                            Desc Main
                                                              Document    Page 16 of 40
 Debtor       Primary Providers of Alabama, Inc.                                                      Case number (if known)            18-83207
              Name

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $0.00
          Merge Healthcare                                                      Contingent
          P.O. Box 205824                                                       Unliquidated
          Dallas, TX 75320-5824                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notification Purposes Only
          Last 4 digits of account number       5698
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           Unknown
          Methvin Terrell                                                       Contingent
          2201 Arlington Avenue                                                 Unliquidated
          Birmingham, AL 35205
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Legal Bill
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $772.69
          Mirion Technologies                                                   Contingent
          P.O. Box 101301                                                       Unliquidated
          Pasadena, CA 91189-0005
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Open Account
          Last 4 digits of account number       6802
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $8,862.39
          Moore Medical                                                         Contingent
          P.O. Box 99718                                                        Unliquidated
          Chicago, IL 60696
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Open Account
          Last 4 digits of account number       9003
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $955.00
          Ocaria                                                                Contingent
          600 Blvd South SW                                                     Unliquidated
          Suite 305
                                                                                Disputed
          Huntsville, AL 35802-2113
          Date(s) debt was incurred
                                                                             Basis for the claim:    Open Account
          Last 4 digits of account number       Heritage Family              Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $19,021.00
          Ocaria                                                                Contingent
          600 Blvd South SW                                                     Unliquidated
          Suite 305
                                                                                Disputed
          Huntsville, AL 35802-2113
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       Allman Family                Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $100.00
          Orkin                                                                 Contingent
          1035 Putman Drive NW                                                  Unliquidated
          Suite F
                                                                                Disputed
          Huntsville, AL 35816
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       9680                         Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 6 of 11
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy


        Case 18-83207-CRJ11                             Doc 23 Filed 11/08/18 Entered 11/08/18 13:10:01                                            Desc Main
                                                              Document    Page 17 of 40
 Debtor       Primary Providers of Alabama, Inc.                                                      Case number (if known)            18-83207
              Name

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $100.00
          Pfizer                                                                Contingent
          P.O. Box 100539                                                       Unliquidated
          Atlanta, GA 30384-0539
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Open Account
          Last 4 digits of account number       9134
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $0.00
          Pfizer                                                                Contingent
          P.O. Box 100539                                                       Unliquidated
          Atlanta, GA 30384-0539                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notification Purposes Only
          Last 4 digits of account number       6614
                                                                             Is the claim subject to offset?     No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $0.00
          Pitney Bowes                                                          Contingent
          P.O. Box 371896                                                       Unliquidated
          Pittsburgh, PA 15250-7896                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notification Purposes Only
          Last 4 digits of account number       8240
                                                                             Is the claim subject to offset?     No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $0.00
          Pitney Bowes                                                          Contingent
          P.O. Box 371896                                                       Unliquidated
          Pittsburgh, PA 15250-7896                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notification Purposes Only
          Last 4 digits of account number       8774
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $0.00
          Radiation Detection Co.                                               Contingent
          3527 Snead Drive                                                      Unliquidated
          Georgetown, TX 78626                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       9016
                                                                             Is the claim subject to offset?     No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $312.00
          Radiology of Huntsville                                               Contingent
          2006 Franklin Street                                                  Unliquidated
          Suite 200
                                                                                Disputed
          Huntsville, AL 35801
          Date(s) debt was incurred
                                                                             Basis for the claim:    Open Account
          Last 4 digits of account number       Heritage                     Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $4,630.31
          Redstone FCU                                                          Contingent
          220 Wynn Dr NW                                                        Unliquidated
          Huntsville, AL 35893
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Open Account
          Last 4 digits of account number       6499
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 7 of 11
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy


        Case 18-83207-CRJ11                             Doc 23 Filed 11/08/18 Entered 11/08/18 13:10:01                                            Desc Main
                                                              Document    Page 18 of 40
 Debtor       Primary Providers of Alabama, Inc.                                                      Case number (if known)            18-83207
              Name

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $14,000.00
          Redstone Federal Credit Union                                         Contingent
          220 Wynn Drive                                                        Unliquidated
          Huntsville, AL 35893
                                                                                Disputed
          Date(s) debt was incurred 1/2010
                                                                             Basis for the claim:    Open Account
          Last 4 digits of account number 6499
                                                                             Is the claim subject to offset?     No       Yes

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $0.00
          Ricoh USA, Inc.                                                       Contingent
          P.O. Box 532530                                                       Unliquidated
          Atlanta, GA 30353-2530                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notification Purposes Only
          Last 4 digits of account number       4747
                                                                             Is the claim subject to offset?     No       Yes

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $0.00
          RJYoung                                                               Contingent
          MSC7511                                                               Unliquidated
          P.O. Box 415000                                                       Disputed
          Nashville, TN 37241-7511
                                                                             Basis for the claim:    Notification Purposes Only
          Date(s) debt was incurred
          Last 4 digits of account number       7601                         Is the claim subject to offset?     No       Yes


 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $20,404.77
          Sanofi Pasteur Inc                                                    Contingent
          12458 Collections Center Drive                                        Unliquidated
          Chicago, IL 60693
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Open Account
          Last 4 digits of account number       8542
                                                                             Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $25,703.09
          Sanofi Pasteur, Inc.                                                  Contingent
          12458 Collections Center Drive                                        Unliquidated
          Chicago, IL 60693
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Open Account
          Last 4 digits of account number       1536
                                                                             Is the claim subject to offset?     No       Yes

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $16,069.08
          Servis Biz Card Services                                              Contingent
          P.O. Box 84070                                                        Unliquidated
          Columbus, GA 31908-4070
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Open Account
          Last 4 digits of account number       1504
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $12,000.00
          ServisFirst Bank                                                      Contingent
          850 Shades Creek Parkway, Ste. 200                                    Unliquidated
          Birmingham, AL 35209
                                                                                Disputed
          Date(s) debt was incurred 1/2010
                                                                             Basis for the claim:    Open Account
          Last 4 digits of account number 1504
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 8 of 11
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy


        Case 18-83207-CRJ11                             Doc 23 Filed 11/08/18 Entered 11/08/18 13:10:01                                            Desc Main
                                                              Document    Page 19 of 40
 Debtor       Primary Providers of Alabama, Inc.                                                      Case number (if known)            18-83207
              Name

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $55,900.00
          ServisFirst Bank                                                      Contingent
          P.O. Box 1508                                                         Unliquidated
          Birmingham, AL 35201
                                                                                Disputed
          Date(s) debt was incurred 04/10/2014
                                                                             Basis for the claim:    Line of Credit
          Last 4 digits of account number 152L
                                                                             Is the claim subject to offset?     No       Yes

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $473.98
          Shred-It                                                              Contingent
          28883 Network Place                                                   Unliquidated
          Chicago, IL 60673-1288
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Open Account
          Last 4 digits of account number       3624
                                                                             Is the claim subject to offset?     No       Yes

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $2,556.65
          Sirote                                                                Contingent
          P.O. Box 55509                                                        Unliquidated
          Birmingham, AL 35255-5509
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account
          number Allman Fam            Medicine                              Is the claim subject to offset?     No       Yes

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $18,197.00
          SonoDynamics                                                          Contingent
          4800 Whitesburg Drive                                                 Unliquidated
          Suite 30-185
                                                                                Disputed
          Huntsville, AL 35802
          Date(s) debt was incurred
                                                                             Basis for the claim:    Open Account
          Last 4 digits of account number       AFM                          Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $3,405.75
          Stericycle Stericycle ComSol                                          Contingent
          26604 Network Place                                                   Unliquidated
          Chicago, IL 60673
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Open Account
          Last 4 digits of account number       0196
                                                                             Is the claim subject to offset?     No       Yes

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $4,244.27
          Stericycle, Inc.                                                      Contingent
          P.O. Box 6582                                                         Unliquidated
          Carol Stream, IL 60197-6582
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       0854
                                                                             Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $0.00
          Stericycle, Inc.                                                      Contingent
          P.O. Box 6582                                                         Unliquidated
          Carol Stream, IL 60197-6582                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notification Purposes Only
          Last 4 digits of account number       2014
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 9 of 11
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy


        Case 18-83207-CRJ11                             Doc 23 Filed 11/08/18 Entered 11/08/18 13:10:01                                            Desc Main
                                                              Document    Page 20 of 40
 Debtor       Primary Providers of Alabama, Inc.                                                      Case number (if known)            18-83207
              Name

 3.59      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $0.00
           Stericycle, Inc.                                                     Contingent
           P.O. Box 6582                                                        Unliquidated
           Carol Stream, IL 60197-6582                                          Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Notification Purposes Only
           Last 4 digits of account number      0976
                                                                             Is the claim subject to offset?      No       Yes

 3.60      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $86,800.00
           The Hartford                                                         Contingent
           P.O. Box 660916                                                      Unliquidated
           Dallas, TX 75266-0916
                                                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Open Account
           Last 4 digits of account number      5112
                                                                             Is the claim subject to offset?      No       Yes

 3.61      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $0.00
           West Interactive Services Corp                                       Contingent
           700 14th Street                                                      Unliquidated
           Denver, CO 80256-0001                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Notification Purposes Only
           Last 4 digits of account number      5944
                                                                             Is the claim subject to offset?      No       Yes

 3.62      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $17,000.00
           West Madison Professional Plaza LLC                                  Contingent
           100 Springton Drive                                                  Unliquidated
           Madison, AL 35758
                                                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Unpaid Rent
           Last 4 digits of account number      Heritage
                                                                             Is the claim subject to offset?      No       Yes

 3.63      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $8,034.00
           Wilicam, Inc. dba Vanguard Cleaning                                  Contingent
           3755 Corporate Woods Drive                                           Unliquidated
           Birmingham, AL 35242
                                                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Open Account
           Last 4 digits of account number      HFM
                                                                             Is the claim subject to offset?      No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any
 4.1       David Schwartz, Esq.
           Zarzaur & Schwartz, P.C.                                                                   Line     3.20
           P.O. Box 11366
                                                                                                             Not listed. Explain
           Birmingham, AL 35202

 4.2       Peter Loftis Lowe, Jr., Esq.
           P.O. Box 2153                                                                              Line     3.62
           Huntsville, AL 35804
                                                                                                             Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 10 of 11
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy


        Case 18-83207-CRJ11                             Doc 23 Filed 11/08/18 Entered 11/08/18 13:10:01                                            Desc Main
                                                              Document    Page 21 of 40
 Debtor       Primary Providers of Alabama, Inc.                                                  Case number (if known)       18-83207
              Name

                                                                                                                  Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.       $                          0.00
 5b. Total claims from Part 2                                                                       5b.   +   $                    953,817.33

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $                      953,817.33




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 11 of 11
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy


        Case 18-83207-CRJ11                             Doc 23 Filed 11/08/18 Entered 11/08/18 13:10:01                                    Desc Main
                                                              Document    Page 22 of 40
 Fill in this information to identify the case:

 Debtor name         Primary Providers of Alabama, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ALABAMA

 Case number (if known)         18-83207
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.1.        State what the contract or                   Lease of medical office
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                through 1/2020
                                                                                        Monrovia Investment Group
             List the contract number of any                                            1892 Jeff Road
                   government contract                                                  Huntsville, AL 35806


 2.2.        State what the contract or                   Lease of medical office
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                through 10/2021
                                                                                        West Madison Professional Plaza
             List the contract number of any                                            100 Springton Drive
                   government contract                                                  Madison, AL 35758




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy


        Case 18-83207-CRJ11                             Doc 23 Filed 11/08/18 Entered 11/08/18 13:10:01                               Desc Main
                                                              Document    Page 23 of 40
 Fill in this information to identify the case:

 Debtor name         Primary Providers of Alabama, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ALABAMA

 Case number (if known)         18-83207
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Katarina Allman                   1861 Shellbrook Drive                             ServisFirst Bank                   D
                                               Huntsville, AL 35806                                                                 E/F       3.51
                                                                                                                                    G




    2.2      Katarina Allman                   1861 Shellbrook Drive                             Redstone Federal                   D
                                               Huntsville, AL 35806                              Credit Union                       E/F       3.45
                                                                                                                                    G




    2.3      Katarina Allman                   1861 Shellbrook Drive                             ServisFirst Bank                   D
                                               Huntsville, AL 35806                                                                 E/F       3.52
                                                                                                                                    G




    2.4      Katarina Allman                   1861 Shellbrook Drive                             Bancorp South                      D
                                               Huntsville, AL 35806                                                                 E/F       3.6
                                                                                                                                    G




    2.5      Katarina Allman                   1861 Shellbrook Drive                             Bancorp South                      D
                                               Huntsville, AL 35806                                                                 E/F       3.7
                                                                                                                                    G




Official Form 206H                                                      Schedule H: Your Codebtors                                            Page 1 of 1
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy


          Case 18-83207-CRJ11                           Doc 23 Filed 11/08/18 Entered 11/08/18 13:10:01                           Desc Main
                                                              Document    Page 24 of 40
 Fill in this information to identify the case:

 Debtor name         Primary Providers of Alabama, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ALABAMA

 Case number (if known)         18-83207
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                               $595,440.00
       From 1/01/2018 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                             $1,703,539.00
       From 1/01/2017 to 12/31/2017
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $1,131,948.00
       From 1/01/2016 to 12/31/2016
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy


        Case 18-83207-CRJ11                             Doc 23 Filed 11/08/18 Entered 11/08/18 13:10:01                                      Desc Main
                                                              Document    Page 25 of 40
 Debtor       Primary Providers of Alabama, Inc.                                                        Case number (if known) 18-83207



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               Medbill                                                     5/9/2018                           $7,200.00               Secured debt
               3409 Vestavia Circle                                        ($2,400.00)                                                Unsecured loan repayments
               Decatur, AL 35603                                           6/5/2018
                                                                                                                                      Suppliers or vendors
                                                                           ($2,400.00)
                                                                                                                                      Services
                                                                           7/13/2018
                                                                           ($2,400.00)                                                Other


       3.2.
               Monrovia Investment Group                                   5/15/2018                          $8,721.33               Secured debt
               1892 Jeff Road                                              ($2,445.11)                                                Unsecured loan repayments
               Huntsville, AL 35806                                        6/6/2018                                                   Suppliers or vendors
                                                                           ($3,138.11)                                                Services
                                                                           7/11/2018
                                                                           ($3,138.11)                                                Other Rent


       3.3.
               West Madison Professional Plaza LLC                         5/8/2018                         $52,488.06                Secured debt
               100 Springton Drive                                         ($17,496.02)                                               Unsecured loan repayments
               Madison, AL 35758                                           6/11/2018                                                  Suppliers or vendors
                                                                           ($17,496.02)                                               Services
                                                                           7/11/2018
                                                                           ($17.496.02)                                               Other Rent


       3.4.
               ServisFirst Bank                                            5/23/2018                          $9,854.04               Secured debt
               P.O. Box 1508                                               ($3,284.68)                                                Unsecured loan repayments
               Birmingham, AL 35201                                        6/8/2018                                                   Suppliers or vendors
                                                                           ($3,284.68)                                                Services
                                                                           7/11/2018
                                                                           ($3,284.68)                                                Other Bank Note



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
   may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

          None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    Thomas Allman                                                                                $95,000.00           Transitional Service Agreement


5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

          None

       Creditor's name and address                               Describe of the Property                                      Date                   Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

          None

       Creditor's name and address                               Description of the action creditor took                       Date action was                   Amount
                                                                                                                               taken

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 2
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy


        Case 18-83207-CRJ11                             Doc 23 Filed 11/08/18 Entered 11/08/18 13:10:01                                            Desc Main
                                                              Document    Page 26 of 40
 Debtor       Primary Providers of Alabama, Inc.                                                            Case number (if known) 18-83207



 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case               Court or agency's name and           Status of case
               Case number                                                                    address
       7.1.    The West Madison                                  Eviction/Unlawful            District Court of Madison                 Pending
               Professional Plaza, L.L.C. v.                     Detainer                     County, AL                                On appeal
               Primary Providers of                                                           100 Northside Square
                                                                                                                                        Concluded
               Alabama, Inc.                                                                  Huntsville, AL 35801
               DV-2018-902002

       7.2.    Henry Schien, Inc. v. Primary                     Breach of                    Circuit Court of Madison                  Pending
               Providers of Alabama, Inc.                        Contract                     County, Alabama                           On appeal
               CV-2018-902015                                                                 100 Northside Square
                                                                                                                                        Concluded
                                                                                              Huntsville, AL 35801

       7.3.    Arbitration case against                          Breach of                                                              Pending
               former employee, Dr. Nancy                        employment                                                             On appeal
               White                                             agreement
                                                                                                                                        Concluded


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions                Dates given                            Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                 Dates of loss             Value of property
       how the loss occurred                                                                                                                                     lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).
       Water damage to office building                           No amount received                                                                        $2,200.00


 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy


        Case 18-83207-CRJ11                             Doc 23 Filed 11/08/18 Entered 11/08/18 13:10:01                                       Desc Main
                                                              Document    Page 27 of 40
 Debtor        Primary Providers of Alabama, Inc.                                                        Case number (if known) 18-83207



           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates            Total amount or
                 the transfer?                                                                                                                           value
                 Address
       11.1.                                                                                                                   Workout
                                                                                                                               advice and
                                                                                                                               consulatati
                                                                                                                               ons and
                                                                                                                               then
                                                                                                                               pre-bankrup
                                                                                                                               tcy advice
                                                                                                                               within 30
                 Sparkman, Shepard & Morris,                                                                                   days prior
                 PC                                                                                                            to decision
                 P O Box 19045                                                                                                 to file
                 Huntsville, AL 35801                                                                                          Chapter 11.            $3,000.00

                 Email or website address
                 taze@ssmattorneys.com

                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers           Total amount or
                                                                                                                      were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                           Description of property transferred or                  Date transfer          Total amount or
                Address                                          payments received or debts paid in exchange             was made                        value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 4
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy


        Case 18-83207-CRJ11                             Doc 23 Filed 11/08/18 Entered 11/08/18 13:10:01                                      Desc Main
                                                              Document    Page 28 of 40
 Debtor        Primary Providers of Alabama, Inc.                                                       Case number (if known) 18-83207




                 Facility name and address                       Nature of the business operation, including type of services         If debtor provides meals
                                                                 the debtor provides                                                  and housing, number of
                                                                                                                                      patients in debtor’s care
       15.1.     Allman Family Medicine                          Primary Care Clinic                                                  Approximately 4,000
                 1878 Jeff Road, #G
                 Huntsville, AL 35806
                                                                 Location where patient records are maintained (if different from     How are records kept?
                                                                 facility address). If electronic, identify any service provider.
                                                                 1878 Jeff Road, #g, Huntsville, AL 35806                             Check all that apply:

                                                                                                                                          Electronically
                                                                                                                                          Paper

       15.2.     Heritage Family Medicine                        Primary Care Clinic                                                  Approximately 5,000
                 12205 County Line Road, #B
                 Madison, AL 35758
                                                                 Location where patient records are maintained (if different from     How are records kept?
                                                                 facility address). If electronic, identify any service provider.
                                                                 12205 County Line Road, #B, Madison, AL 35758                        Check all that apply:

                                                                                                                                          Electronically
                                                                                                                                          Paper


 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?

                       No Go to Part 10.
                      Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    Name Unknown / Simple IRA                                                                  EIN:

                    Has the plan been terminated?
                       No
                       Yes


 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy


        Case 18-83207-CRJ11                             Doc 23 Filed 11/08/18 Entered 11/08/18 13:10:01                                     Desc Main
                                                              Document    Page 29 of 40
 Debtor      Primary Providers of Alabama, Inc.                                                         Case number (if known) 18-83207




          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy


        Case 18-83207-CRJ11                             Doc 23 Filed 11/08/18 Entered 11/08/18 13:10:01                                     Desc Main
                                                              Document    Page 30 of 40
 Debtor      Primary Providers of Alabama, Inc.                                                         Case number (if known) 18-83207



25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       MDA Professional Group                                                                                                     2014 - Present
                    P.O. Box 11407
                    Birmingham, AL 35246-0440

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       MDA Professional Group
                    P.O. Box 11407
                    Birmingham, AL 35246-0440
       26c.2.       Melvin Bibb Pinson & Segars PC
                    303 Williams Avenue
                    Suite 129
                    Huntsville, AL 35801

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 7
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy


        Case 18-83207-CRJ11                             Doc 23 Filed 11/08/18 Entered 11/08/18 13:10:01                                           Desc Main
                                                              Document    Page 31 of 40
 Debtor      Primary Providers of Alabama, Inc.                                                         Case number (if known) 18-83207



       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Jason Allman                                   1861 Shellbrook Road                                President                             100%
                                                      Huntsville, AL 35806

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Katarina Allman                                1861 Shellbrook Drive                               Chief Medical Officer                 0%
                                                      Huntsville, AL 35806



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy


        Case 18-83207-CRJ11                             Doc 23 Filed 11/08/18 Entered 11/08/18 13:10:01                                    Desc Main
                                                              Document    Page 32 of 40
 Debtor      Primary Providers of Alabama, Inc.                                                         Case number (if known) 18-83207



 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         November 8, 2018

 /s/ Jason Allman                                                       Jason Allman
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Owner

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             page 9
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy


         Case 18-83207-CRJ11                            Doc 23 Filed 11/08/18 Entered 11/08/18 13:10:01                                   Desc Main
                                                              Document    Page 33 of 40
                                                               United States Bankruptcy Court
                                                                     Northern District of Alabama
 In re      Primary Providers of Alabama, Inc.                                                                        Case No.       18-83207
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Jason Allman                                                                                                                    100%
 1861 Shellbrook Drive
 Huntsville, AL 35806


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Owner of the corporation named as the debtor in this case, declare under penalty of perjury that I have read
the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date November 8, 2018                                                       Signature /s/ Jason Allman
                                                                                            Jason Allman

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy




         Case 18-83207-CRJ11                            Doc 23 Filed 11/08/18 Entered 11/08/18 13:10:01                                         Desc Main
                                                              Document    Page 34 of 40
                                                               United States Bankruptcy Court
                                                                     Northern District of Alabama
 In re      Primary Providers of Alabama, Inc.                                                      Case No.   18-83207
                                                                                   Debtor(s)        Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Owner of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       November 8, 2018                                           /s/ Jason Allman
                                                                        Jason Allman/Owner
                                                                        Signer/Title




Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy


         Case 18-83207-CRJ11                            Doc 23 Filed 11/08/18 Entered 11/08/18 13:10:01                Desc Main
                                                              Document    Page 35 of 40
    }
    b
    k
    1
    {
    C
    r
    e
    d
    i
    t
    o
    A
    s
    M
    a
    x




Bancorp South                         Bancorp South                          Doctors Exchange
401 Franklin Street                   P.O. Box 789                           P.O. Box 1330
Huntsville, AL 35801                  Tupelo, MS 38802                       Madisonville, LA 70447




Bank Independent                      Bancorp South                          Employment Screening Services
P.O. Box 5000                         P. O. Box 789                          Dept. K
Sheffield, AL 35660                   Tupelo, MS 38802                       P.O. Box 830520
                                                                             Birmingham, AL 35283



ServisFirst Bank                      Beckman Coulter, Inc.                  Evoqua Water Technologies LLC
850 Shades Creek Parkway, Ste. 200    Mail Code 42-B06                       26563 Network Place
Birmingham, AL 35209                  P.O. Box 189015                        Chicago, IL 60673
                                      Miami, FL 33196



Alabama Department of Revenue         Beckman Coulter, Inc.                  Finao Solutions
Income Tax Division                   Dept. CH 10164                         2006 Franklin Street
P.O. Box 327460                       Palatine, IL 60044                     Suite 201
Montgomery, AL 36132                                                         Huntsville, AL 35801



AAdvantage Aviator Mastercard         Bio-Rad Laboratories                   Henry Schein, Inc.
Card Services                         P.O. Box 849740                        Dept CH 14125
P.O. Box 60517                        Los Angeles, CA 90084-9740             Palatine, IL 60055-4125
City of Industry, CA 91716



American Proficiency Institute        Blue Cross and Blue Shield of Alabama Henry Schein, Inc.
Dept. 9526                            P.O. Box 360387                       Dept CH 10241
P.O. Box 30516                        Birmingham, AL 35236-0387             Palatine, IL 60055-0241
Lansing, MI 48909-8016



Anda, Inc.                            Cintas Corp. #241                      Horiba Medical
P.O. Box 930219                       P.O. Box 630910                        P.O. Box 512936
Atlanta, GA 31193-0219                Cincinnati, OH 45263-0910              Los Angeles, CA 90051-0936




AnswerTel of Athens                   Citi COSTCO                            Huntsville Utilities
216 S. Marion Street                  P.O. Box 9001016                       112 Spragins Street
Suite D                               Louisville, KY 40290-1016              Huntsville, AL 35801
Athens, AL 35611



Audit MicroControls                   Comphealth Associates, Inc.            Jani-King SV Region
P.O. Box 3369                         CHG Healthcare Services, Inc.          P.O. Box 6247
Eatonton, GA 31024                    7259 S. Bingham June Boulevard         Huntsville, AL 35824
                                      Midvale, UT 84047


        Case 18-83207-CRJ11      Doc 23 Filed 11/08/18 Entered 11/08/18 13:10:01          Desc Main
                                       Document    Page 36 of 40
Katarina Allman                  Medbill                          Ocaria
1861 Shellbrook Drive            3409 Vestavia Circle             600 Blvd South SW
Huntsville, AL 35806             Decatur, AL 35603                Suite 305
                                                                  Huntsville, AL 35802-2113



Katarina Allman                  Medical Systems                  Orkin
1861 Shellbrook Drive            459 James Road                   1035 Putman Drive NW
Huntsville, AL 35806             Hampton Cove, AL 35763           Suite F
                                                                  Huntsville, AL 35816



Katarina Allman                  Merck Sharp & Dohma Corp.        Pfizer
1861 Shellbrook Drive            P.O. Box 5254                    P.O. Box 100539
Huntsville, AL 35806             Carol Stream, IL 60197-5254      Atlanta, GA 30384-0539




Katarina Allman                  Merge Healthcare                 Pfizer
1861 Shellbrook Drive            P.O. Box 205824                  P.O. Box 100539
Huntsville, AL 35806             Dallas, TX 75320-5824            Atlanta, GA 30384-0539




Katarina Allman                  Methvin Terrell                  Pitney Bowes
1861 Shellbrook Drive            2201 Arlington Avenue            P.O. Box 371896
Huntsville, AL 35806             Birmingham, AL 35205             Pittsburgh, PA 15250-7896




Lioce Group                      Mirion Technologies              Pitney Bowes
2950 Drake Avenue                P.O. Box 101301                  P.O. Box 371896
Huntsville, AL 35805             Pasadena, CA 91189-0005          Pittsburgh, PA 15250-7896




Lynda Hall Tax Collector         Monrovia Investment Group        Radiation Detection Co.
Madison County Courthouse        1892 Jeff Road                   3527 Snead Drive
100 Northside Sq                 Huntsville, AL 35806             Georgetown, TX 78626
Huntsville, AL 35801



McKesson Medical Surgical        Moore Medical                    Radiology of Huntsville
P.O. Box 660266                  P.O. Box 99718                   2006 Franklin Street
Dallas, TX 75266-0266            Chicago, IL 60696                Suite 200
                                                                  Huntsville, AL 35801



MDA Professional Group           Ocaria                           Redstone FCU
P.O. Box 11407                   600 Blvd South SW                220 Wynn Dr NW
Birmingham, AL 35246-0440        Suite 305                        Huntsville, AL 35893
                                 Huntsville, AL 35802-2113


      Case 18-83207-CRJ11   Doc 23 Filed 11/08/18 Entered 11/08/18 13:10:01    Desc Main
                                  Document    Page 37 of 40
Redstone Federal Credit Union         Sirote                            West Madison Professional Plaza LL
220 Wynn Drive                        P.O. Box 55509                    100 Springton Drive
Huntsville, AL 35893                  Birmingham, AL 35255-5509         Madison, AL 35758




Ricoh USA, Inc.                       SonoDynamics                      Wilicam, Inc. dba Vanguard Clean
P.O. Box 532530                       4800 Whitesburg Drive             3755 Corporate Woods Drive
Atlanta, GA 30353-2530                Suite 30-185                      Birmingham, AL 35242
                                      Huntsville, AL 35802



RJYoung                               Stericycle Stericycle ComSol      David Schwartz, Esq.
MSC7511                               26604 Network Place               Zarzaur & Schwartz, P.C.
P.O. Box 415000                       Chicago, IL 60673                 P.O. Box 11366
Nashville, TN 37241-7511                                                Birmingham, AL 35202



Sanofi Pasteur Inc                    Stericycle, Inc.                  Dr. Nancy White
12458 Collections Center Drive        P.O. Box 6582                     4525 Colewood Circle SE
Chicago, IL 60693                     Carol Stream, IL 60197-6582       Huntsville, AL 35802




Sanofi Pasteur, Inc.                  Stericycle, Inc.                  J. Matthew Stephens, Esq.
12458 Collections Center Drive        P.O. Box 6582                     2201 Arlington Avenue South
Chicago, IL 60693                     Carol Stream, IL 60197-6582       Birmingham, AL 35205




Servis Biz Card Services              Stericycle, Inc.                  Peter Loftis Lowe, Jr., Esq.
P.O. Box 84070                        P.O. Box 6582                     P.O. Box 2153
Columbus, GA 31908-4070               Carol Stream, IL 60197-6582       Huntsville, AL 35804




ServisFirst Bank                      The Hartford
850 Shades Creek Parkway, Ste. 200    P.O. Box 660916
Birmingham, AL 35209                  Dallas, TX 75266-0916




ServisFirst Bank                      West Interactive Services Corp
P.O. Box 1508                         700 14th Street
Birmingham, AL 35201                  Denver, CO 80256-0001




Shred-It                              West Madison Professional Plaza
28883 Network Place                   100 Springton Drive
Chicago, IL 60673-1288                Madison, AL 35758



      Case 18-83207-CRJ11        Doc 23 Filed 11/08/18 Entered 11/08/18 13:10:01     Desc Main
                                       Document    Page 38 of 40
                                                               United States Bankruptcy Court
                                                                     Northern District of Alabama
 In re      Primary Providers of Alabama, Inc.                                                             Case No.   18-83207
                                                                                 Debtor(s)                 Chapter    11



           STATEMENT REGARDING AUTHORITY TO SIGN AND FILE PETITION
       I, Jason Allman, declare under penalty of perjury that I am the Owner of Primary Providers of Alabama, Inc.,
and that the following is a true and correct copy of the resolutions adopted by the Board of Directors of said
corporation at a special meeting duly called and held on the 8th day of November, 2018.

      "Whereas, it is in the best interest of this corporation to file a voluntary petition in the United States
Bankruptcy Court pursuant to Chapter 11 of Title 11 of the United States Code;

       Be It Therefore Resolved, that Jason Allman, Owner of this Corporation, is authorized and directed to
execute and deliver all documents necessary to perfect the filing of a chapter 11 voluntary bankruptcy case on
behalf of the corporation; and

        Be It Further Resolved, that Jason Allman, Owner of this Corporation is authorized and directed to appear
in all bankruptcy proceedings on behalf of the corporation, and to otherwise do and perform all acts and deeds
and to execute and deliver all necessary documents on behalf of the corporation in connection with such
bankruptcy case, and

        Be It Further Resolved, that Jason Allman, Owner of this Corporation is authorized and directed to employ
Tazewell T. Shepard ASB-4962-S68T, attorney and the law firm of Sparkman, Shepard & Morris, P.C. to represent the
corporation in such bankruptcy case."

 Date November 8, 2018                                                         Signed   /s/ Jason Allman
                                                                                        Jason Allman




Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy


         Case 18-83207-CRJ11                            Doc 23 Filed 11/08/18 Entered 11/08/18 13:10:01                      Desc Main
                                                              Document    Page 39 of 40
                                                                     Resolution of Board of Directors
                                                                                    of
                                                                     Primary Providers of Alabama, Inc.




      Whereas, it is in the best interest of this corporation to file a voluntary petition in the the United States
Bankruptcy Court pursuant to Chapter 11 of Title 11 of the United States Code;

       Be It Therefore Resolved, that Jason Allman, Owner of this Corporation, is authorized and directed to
execute and deliver all documents necessary to perfect the filing of a chapter 11 voluntary bankruptcy case on
behalf of the corporation; and

        Be It Further Resolved, that Jason Allman, Owner of this Corporation is authorized and directed to appear
in all bankruptcy proceedings on behalf of the corporation, and to otherwise do and perform all acts and deeds
and to execute and deliver all necessary documents on behalf of the corporation in connection with such
bankruptcy case, and

        Be It Further Resolved, that Jason Allman, Owner of this Corporation is authorized and directed to employ
Tazewell T. Shepard ASB-4962-S68T, attorney and the law firm of Sparkman, Shepard & Morris, P.C. to represent the
corporation in such bankruptcy case.

 Date November 8, 2018                                                            Signed    Jason Allman



 Date                                                                             Signed




Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                            Best Case Bankruptcy


        Case 18-83207-CRJ11                             Doc 23 Filed 11/08/18 Entered 11/08/18 13:10:01    Desc Main
                                                              Document    Page 40 of 40
